251 Kan. 595 (1992)
833 P.2d 1017
In re Petition of Robert T. Stephan, Attorney General, To Determine the Validity of 1992 House Bill No. 3083.
No. 68,089
Supreme Court of Kansas.
Opinion filed June 4, 1992.
Per Curiam:
This is an original action pursuant to article 10, section 1(b) of the Constitution of the State of Kansas to determine the validity of 1992 House Bill No. 3083, reapportioning the state senatorial and representative districts. This legislative enactment is held to be valid.
The petition of the attorney general to determine the validity of House Bill No. 3083 was filed May 15, 1992, and a hearing on the matter was held by the Supreme Court on May 28, 1992. As required by the constitution, all interested persons were permitted to present their views on the reapportionment legislation to this court in accordance with our order filed on May 15, 1992.
Robert A. Coldsnow, Office of Revisor of Statutes, filed a brief favoring the legislation on behalf of the Kansas Senate, the Kansas House of Representatives, and the Kansas Legislative Coordinating Council.
David G. Miller, President of the Eudora Chamber of Commerce, and James V. Hoover, Mayor of Eudora, filed a joint statement on behalf of Eudora, Kansas, opposing the house reapportionment plan.
David G. Miller, in his individual capacity, Eudora, Kansas; Maurice L. Taylor, Mayor, City of Edgerton, Kansas; the McCamish Township Board, Gardner, Kansas; and Carol Lehman, Mayor, City of Gardner, Kansas, submitted written statements opposing the senate reapportionment plan.
Oral presentations were made to this court by Robert T. Stephan, attorney general; Robert A. Coldsnow, Topeka, Kansas; and David G. Miller, Eudora, Kansas. John R. Wine, Jr., General Counsel, and Brad Bryant, Census Director, both of the office *596 of the Secretary of State, responded to questions about the census procedure.
Because the constitution requires this court to enter judgment within 30 days from the filing of the petition, we announce our decision upholding the validity of House Bill No. 3083 in this brief opinion. A formal opinion expressing the views of the members of the court will be filed when it is prepared.